﻿I would like to extend my
sincere congratulations to the President on his assumption
of the office of the presidency of the fifty-second session
of the United Nations General Assembly. His election to
preside during this critical stage of change and reform in
the United Nations system is a reflection of the
confidence that the entire membership has in him and his
country, Ukraine. I wish him a successful term of office,
and assure him of Malawi’s full cooperation.
Allow me to pay tribute to last year’s President, His
Excellency Mr. Razali Ismail, for the excellent manner in
which he handled the recently concluded fifty-first session
of the General Assembly. President Razali Ismail brought
with him a refreshing sense of purpose in the work of the
General Assembly and the United Nations. His
punctuality and forthrightness are attributes which will
inspire us all as we move forward. My delegation wishes
him well in all his future endeavours.
Special tribute is due to the Secretary-General,
Mr. Kofi Annan, who, within a short period of time, has
demonstrated that a revitalized United Nations can work
meaningfully towards the full realization of the principles
and purposes of the Charter. He can count on Malawi’s
support as he continues to discharge his responsibilities.
Malawi welcomes the reforms that are taking place
within the Organization. The Secretary-General’s
commendable efforts in this regard will surely
complement the work that has been, and continues to be,
undertaken through the various intergovernmental
processes. My delegation expresses its satisfaction with
the recent adoption of the report of the General
Assembly’s High-level Open-ended Working Group on
the Strengthening of the United Nations System. By
focusing attention on the institutional aspects and
23


operations of the United Nations, the outcome of the
Working Group represents an indispensable input to the
overall programme of reform. The two-track programme of
reform submitted to us by the Secretary General adds, in
our view, a comprehensive and useful thrust in the reform
and transformation of this world body. My delegation looks
forward to participating in the consultations that are
necessary to carry through these proposals during this
session.
We welcome, too, the conclusion of negotiations on
An Agenda for Development. We need a strong United
Nations in development — a United Nations that is
efficient, effective, relevant, able and well-resourced, to
respond to the many needs of Member States. Such an
Organization, however, cannot exist without meaningful
progress in the other areas of reform. We therefore look for
some tangible progress in the work of the Working Groups
on An Agenda for Peace, on Security Council reform and
on the financial situation of the United Nations during the
current session.
Last year my delegation observed that Malawi did not
believe that the Working Groups that we had established
were open-ended in time. We continue to hold this view.
We need to seize the opportunity for change when the time
is ripe. While a time-frame may not be imposed, we believe
the time for change for the Organization is now, as we
approach the next millennium. Progress in the three
remaining Working Groups will make complete the changes
that we all seek for the Organization.
It is now over three years since the dawn of true
democracy in Malawi. The Government of Malawi
continues to work towards consolidation of good
governance and respect for human rights. We seek to build
a Malawi that is democratic and economically viable.
Malawi has made commendable efforts to improve the
promotion, protection and enforcement of human rights. A
number of independent institutions for the protection and
promotion of human rights are now in place.
Let me also note that Malawi has acceded to the major
international human rights instruments. With regard to the
Second Optional Protocol to the International Covenant on
Civil and Political Rights aiming at the Abolition of the
Death Penalty, the Government has decided to hold national
consultations on whether or not the death penalty should be
abolished. The initiative, whose modalities are being
worked out, has received wide publicity. In this regard, I
wish to register Malawi’s appreciation for the offer of
assistance by Amnesty International to facilitate these
consultations. In the meantime, our President, His
Excellency Dr. Bakili Muluzi, has announced a stay until
the outcome of the national consultations is known.
With respect to the combat of illicit trafficking in
narcotic drugs and psychotropic substances, Malawi has
acceded to the 1988 Convention, and activities are under
way to put in place an effective administrative machinery
to coordinate the activities of government departments
and civil society. We expect to establish a national
commission on drug control as a focal point for internal
and international activities, including the promotion of
cooperation within the Southern African Development
Community (SADC) region in the fight against drug-
trafficking. Malawi would greatly appreciate any
assistance from the international community, including the
United Nations International Drug Control Programme, to
improve our own and the region’s ability to deal with the
drug problem.
We continue to make strides in socio-economic
development. Against the background of prudent
economic management, we have succeeded in arresting
rising inflation and the stagnation in industry and
construction as well as the total loss of confidence in the
business sector. Although the situation is currently
manageable, we are the first to realize that much more
needs to be done. Like many other small countries, our
economy continues to weather stormy turbulence caused
by many exogenous factors. Drought has wrought havoc
in the region in recent years. According to the current
forecast, this season the region will experience yet
another drought. Poverty continues to be the main source
of concern. There is no doubt that democracy in Malawi
has engendered massive expectations among the people,
especially after having lived in an atmosphere of
deprivation for decades. The level of expectation has
generated insurmountable pressure on the limited
resources which the Government has at its disposal.
As a developing country, and one of the least
developed among them, we are not yet able to mobilize
adequate resources to accomplish all our national
development programmes. Recurrent drought in the
southern Africa region this decade, the weak economic
base of the country, which is almost exclusively
agricultural, a rather unbalanced social infrastructure,
which is partly due to the low literacy rate inherited from
the previous regime, and the problem of disease,
including HIV/AIDS, pose a serious threat to our nascent
democracy. A combination of these domestic as well as
other factors of an international character bear the
24


frightening potential of reversing the noble gains we have
made over the past three years.
Despite these adverse forces, the Government is
determined to broaden the economic base of our country.
Political stability now obtaining in the country has created
a conducive atmosphere for foreign investment. Malawi has
abolished all retrogressive legislation which hindered both
domestic and foreign investment. The economy has been
liberalized, and a number of incentives have been
introduced for potential investors. Measures include a
comprehensive privatization programme.
In a further effort to tackle the root cause of poverty
in my country, our Government has instituted measures
which seek to empower the common person, including
youth, and women. Free primary education was introduced
in 1994 to develop our human resources. This is coupled
with the provision of free tuition at secondary school for
the girl child. The aim of the Malawi Government is to
double the average literacy rate by 1999.
The efforts and impact of globalization are well-known
to us all. Malawi cannot go it alone in the implementation
of its development programmes. International cooperation
among all nations in all sectors of human endeavour is no
longer an option, but necessary for the very existence and
survival of humankind. The truth of this proposition is very
apparent and clear today, particularly in the areas of
environment, development and international peace and
security.
We in Malawi recognize the importance of protecting
the environment for the sustainable livelihood of all the
people. The Government of Malawi participated in the
nineteenth special session of the General Assembly, devoted
to the overall review and appraisal of the implementation of
Agenda 21, held in this very Hall from 23 to 27 June 1997.
We trust that having candidly taken stock of the state of
implementation of Agenda 21, and taking into account the
shortfall at mid-decade, the international community will
now redouble its efforts to fulfil its commitments in the
next five years and beyond. The common and differentiated
responsibilities that were agreed upon at the Earth Summit
regarding the protection and preservation of the
environment in order to achieve sustainable development
were reaffirmed and accentuated, once again underscoring
the importance of international cooperation. We will play
our part in the protection of the environment for the benefit
of present and future generations.
The critical socio-economic situation of Africa
continues to be an area of priority concern to us. More
than one year after the United Nations System-wide
Special Initiative on Africa, the situation still leaves
something to be desired — though there are, of course,
some hopeful signs for improvement. We find
gratification in the fact that African ownership of African
development is becoming a reality. We look forward to
the consolidation of a global partnership for Africa.
Malawi appreciates the assistance that it receives from the
donor community. There is absolutely no doubt that
increased international assistance and initiatives for debt
relief or cancellation, increased official development
assistance to meet agreed targets, private capital flows,
increased foreign direct investment, and improved terms
of trade would play a catalytic role in Africa’s efforts to
achieve economic development. The remarkable progress
achieved in the areas of regional integration and South-
South cooperation gives us hope. Africa is indeed not a
hopeless case. A genuine partnership in development and
finance is, therefore, imperative.
The demise of the cold war rekindled all our
aspirations for lasting global peace and prosperity. The
highly symbolic tumbling down of the Berlin Wall
heightened expectations for a peace dividend.
Unfortunately, the situation has not improved. Today, the
United Nations continues to utilize most of its resources
in managing or containing conflicts of varying origins and
intensity. The role of the Organization in the maintenance
of international peace and security has become more
relevant than before. The situations in Angola, Burundi,
the Republic of the Congo, the Great Lakes Region,
Sierra Leone, Western Sahara, Afghanistan, Bosnia and
Herzegovina and the Middle East, among many others,
continue to occupy the work of this Organization.
It certainly should be possible to resolve many of
these problems that beset the world so that the United
Nations can rechannel its efforts towards promoting the
most refreshing aspects of the human experience. And
there are many examples where the human spirit has
triumphed over forces of doom and despair.
Developments in Liberia and in the Democratic Republic
of the Congo are among the most recent examples.
We congratulate the people of Liberia on choosing
the way of peace. The role played by the United Nations
Observer Mission in Liberia (UNOMIL), by the
Economic Community of West African States Monitoring
Group, and by other international observers in the
Liberian peace and electoral processes once again
25


demonstrates that a global partnership for the maintenance
of international peace and security can succeed and is
perhaps the only way forward.
Democracy, transparent and accountable governance
and the protection and promotion of human rights and
fundamental freedoms are necessary for successful people-
centred development to take place in our countries. It is
unfortunate, though, that there are some around us today
who believe that they can continue to deprive their own
people of their birth rights and freedoms. We deeply regret
that in Sierra Leone a military junta that usurped power
from a democratically elected Government is still holding
on, in spite of the international community’s opposition.
Malawi calls upon the junta to hand over power to the
democratically elected Government and President Kabbah
so that the people of Sierra Leone can experience the peace
that has eluded them for so long.
The situation in Burundi continues to be as depressing
as it was last year. We remain convinced that there is no
alternative to freedom and democracy. We strongly urge the
people of Burundi to set aside their differences and
negotiate so that they may put in place a Government that
would bring that country once again to normalcy.
My Government has followed closely developments in
the painstaking peace process for Angola. We have admired
the magnanimity of the Government of Angola in fulfilling
its obligations under the Lusaka Protocol and related
agreements. We on the other hand regret the continued
intransigence of Dr. Jonas Savimbi and his National Union
for the Total Independence of Angola (UNITA). While
supporting wholeheartedly the Security Council resolutions
on the situation in Angola, we make an earnest appeal to
the UNITA leadership to fulfil its obligations in the peace
process without further delay so that the people of Angola
and the entire southern African region may realize their
desire for a peaceful and prosperous future.
We similarly regret the recent developments in the
Republic of the Congo. We appeal to all the major players
in this senseless struggle to exercise restraint and amicably
resolve their differences. The Congolese people definitely
deserve much better.
We note with growing concern the apparent lack of
meaningful progress in the implementation of the settlement
plan for Western Sahara. Malawi applauds the indefatigable
efforts of the United Nations in its search for a lasting
solution to Western Sahara. It is our sincere hope that the
recent appointment by the Secretary-General of Mr. James
Baker as his Personal Envoy for Western Sahara will help
in the resolution of that problem. We call upon the main
actors to honour their obligations without further delay.
My delegation is gravely concerned about
developments in the Middle East. A few years back, we
hailed the Middle East peace process as having acquired
irreversible momentum. Malawi strongly believes that
there is no alternative to the peace process launched in
Madrid on 10 October 1991; there is no cogent alternative
to this process for genuine peace and stability in the
Middle East. However, recent developments have
obviously shown that any provocative moves by any of
the parties concerned will not help the process. We appeal
for the utmost restraint and the quick resumption of
negotiations.
My Government is similarly pleased to note that the
two Governments on the Korean peninsula are working
together, although in a limited sense. It is our hope that
this is a starting point from which a lasting solution to the
existing tensions on the peninsula will be realized.
In recent years the world has made major strides in
the field of disarmament. The adoption last year of the
Comprehensive Nuclear-Test-Ban Treaty was indeed a
major breakthrough for all peace-loving nations. For
Malawi, however, the recent adoption of the Convention
on the Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-Personnel Mines and on Their
Destruction stands out as most significant. Our resolve to
root out an evil that has adversely affected the lives of
many in the world shall remain undeterred. The support
garnered for the Convention within a short period of time
is a clear sign of what human beings can achieve when
working together for a common goal. We welcome the
Convention and look forward to its universal acceptance.
The United Nations today stands at the threshold of
a new millennium. We pray that it continues to play its
rightful role in the many issues that occupy us all in our
everyday life. As we approach the twenty-first century,
the relevance of the United Nations in enhancing
international cooperation in all areas of human endeavour
is, to us, no longer a matter of doubt but reality. We
believe that the reforms we all desire will harness the
gains already made in the area of international
cooperation. We all seek a United Nations that responds
effectively and efficiently to the needs of all people.
Let me reaffirm the commitment of the Government
and the people of Malawi to the noble goals and ideals of
26


the United Nations, an institution that continues to make a
difference for humankind. We will continue to make our
modest contribution to this intergovernmental process, for
which we find no credible or viable alternative to its service
to “We the peoples of the United Nations”.










